PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/582,034
Filing Date: 25 Sep 2019
Appellant(s): AXTELL, Robert, C.



__________________
Ryan D. Jenlink
For Appellant



EXAMINER’S ANSWER
This is in response to the appeal brief filed 8-20-2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3-24-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 16-18 and 20-30 stand rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement for all reasons made of record and in the final rejection mailed 3-24-2021.  
The claims are drawn to a method of use of inhibitors that are generically claimed by function alone.  Claim 16 recites “administering to said subject an inhibitor of B-cell activating factor (BAFF) and/or an inhibitor of proliferating inducing ligand (APRIL), wherein the BAFF inhibitor is anti-BAFF antibody or is a fusion protein consisting of four BAFF binding domains fused to the N-terminus of human fragment crystallizable region (Fc), and the APRIL inhibitor is an anti-APRIL antibody or a fusion protein comprises binding sites for B-lymphocyte stimulator (BLyS) and a proliferation-inducing ligand (APRIL) fused to the constant region of immunoglobin:.  The issue is whether or not the specification provides adequate written description for the genus of each of the administered inhibitory agents.  The text of the final rejection and response to arguments are set forth below.
Applicant’s arguments have been carefully considered but are not persuasive for reasons set forth below.  Applicant argues that the now recited generic antibodies or fusion proteins only defined by their function binding BAFF (anti-BAFF antibodies), BAFF binding 
These generically claimed binding molecules lack written description for the following reasons. The specification does not teach what structures, other than the particularly disclosed antibodies and fusion molecules (belimumab/tabalumab (anti-BAFF/BlyS monoclonal antibodies), blisibimod (Fc fusion protein that binds BAFF) and atacicept (TACI fusion binds both BlyS and APRIL) function as claimed.  No therapeutic anti-APRIL antibodies are described.  
The structures of the claimed antibodies and fusion proteins are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that bind and unlimited chimeric and humanized variants of murine monoclonal antibody 12G4 that are only defined by their binding specificity to AMHR-II.  AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”  
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”). In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies two anti-BAFF/Blys monoclonal antibodies, ataticept a Fc fusion protein that binds BlyS and APRIL and blisibimod a Fc fusion protein comprising BAFF binding domains (pages 22-23 of the instant specification).  No therapeutic antibodies that bind APRIL have been disclosed.  The structural variability of the claimed genus of single function binding molecules is large.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an 
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description  requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus of functional equivalents, which are antibodies or Fc fusion proteins which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

(2) Response to Argument
Appellant’s arguments have been considered but are not persuasive.  Appellant argues that the Office errs in applying the cited judicial precedent in the Office Actions as those precedents are limited to a newly invented genus of molecules, and this is not the case herein.  Appellant argues that the patentee is not required to include in the specification information readily understood by practitioners.  This is not persuasive as the statute does not apply to newly-invented genera, but whatever is claimed.  This is also not persuasive because a written description of a genus agents applies equally to the genus of agents per se and their use in a method see In re Alonso 545 F.3d 1015, Fed Circuit 2008 in which the methods of use of an antibody were held for lack of written description of the genus of antibodies.  Methods of use of agents described by function alone is not special and is not excluded from the written description requirement see also University, Rochester v. G.D. Searle Co., 358 F.3d 916 (Fed. Cir. 2004).  As was held in University, Rochester v. G.D. Searle Co., 358 F.3d 916 (Fed. Cir. 2004), a functional genus cannot be described by a method of obtaining or screening for the agent that meets the functional limitations of the claim.  The written description requirement applies to whatever is claimed and methods of use are not excluded therefrom.  The skilled artisan would not have understood that Appellant was in possession of the genus of inhibitory binding agents to be administered to treat disease as the specification merely exemplifies one or two of a potential vast genus of different binding molecules in each of a asserted larger class of functionally claimed generic therapeutic agents.  Appellant asserts that the inhibitory binding molecules or antibodies would be immediately appreciated by one of skill in the art upon view of the instant claims and/or specification.  This is not persuasive as assertion of Appellant cannot take the place of evidence in the record.   Statements of this nature are clearly unpersuasive in accordance with guidance provided at MPEP 2145., which states, "The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602 145 USPQ In re Geisler 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  Here there is no evidence of the prior art of record to support Appellant’s assertion of the immediate appreciation beyond the limited specifically enumerated inhibitory agents of the specification.  This is also not persuasive because to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus or such can be provided by the art.  Appellant merely asserts that it would be readily apparent, but no evidence of record establishes that the skilled artisan would readily appreciate the genus of agents as claimed by either a representative number of species or that there is a known structure/function correlation in the prior art.   
The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Here, there is no recited complete or partial structure or structure/function correlation that places the genus in the prior art or the specification at the time of filing. The premise that functional similarities are not enough to satisfy the written description requirement absent "an established correlation between the structure and the claimed function AbbVie Deutschland GmbH v. Janssen Biotech, Inc., 759 F.3d 1285, 1301–02 (Fed. Cir. 2014),."  Here, such a correlation is lacking in the art and in the specification. The term “antibody” (e.g. anti-BAFF antibody or anti-APRIL antibody) does not provide a correlation of structure with function because the generic recitation of “antibody” does not distinguish those that bind and inhibit from those that do not bind.  It also does not distinguish those that bind BAFF as opposed to APRIL.  As such, the structure implied by the term “antibody” does not describe a common structural characteristic of the genus of structures that bind and inhibit as claimed.  No other common structural feature is recited.  The term “BAFF binding domains” or “binding sites for B-lymphocyte stimulator” and “a proliferation-inducing ligand (APRIL)”  are likewise not described as the function does not describe the particular structure that is inhibitory.   Although there were a few inhibitory binding antibodies or 
Alternatively, a description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Clearly, the highly limited exemplification in the specification does not provide a representative number of species to support the function of inhibitors as claimed.  The genus of antibodies and binding molecules is vast, and has been argued to be millions of billions for antibody binding fragments alone i.e. Fv’s (see Juno Therapeutics, Inc. v Kite Pharma, Inc. (Fed. Cir. 2021).  As was held in Juno, the specification discloses neither representative species nor common structural features of the vast antibody available to identify which antibodies would function as claimed because:  [T]he claims cover an enormous number (millions of billions) of scFv candidates, only a fraction of which satisfy the functional binding limitation for any given target, and that the written description does not meet the written description requirement for this functional binding limitation [and] the scFv field is unpredictable since an scFv's binding ability depends on a variety of factors.  Similarly, the specification discloses neither representative species nor common structural features of the claimed genus to identify which would function as claimed and the term “antibody” does not establish such.
	Appellants assertion of immediate appreciation by the skilled artisan is not persuasive because that is not the standard of the statute. The purpose of the written description requirement is to "lead a person of ordinary skill in the art to understand that the inventors possessed the entire scope of the claimed invention," Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).   No evidence has been provided that either a structure-function correlation exists or a representative number of species of inhibitors that bind as claimed are available to the skilled artisan at the time of filing.   The prior art of record does 
Appellant asserts that the Office’s requirement that an element that is known and recognized be disclosed in the same way and to the same extent as if that element were previously unknown is at odds with the precedent and leads to an unreasonable end.  This is not persuasive because while the art may use the same generic language as the specification, that does not mean that that the art describes such a genus of inhibitory binding agents.  Appellant argues the oft repeated statement that the specification need not teach that which is in the art and readily understood by practitioners.  This is not persuasive as the record does not contain substantial evidence that the specification or art contains written description support for the breadth of the genus of inhibitory binding agents as claimed as would be readily understood by practitioners at the time of filing.  Appellant seeks to forestall the use of any of a potential vast array of structurally unknown and undescribed inhibitors that bind as claimed, while providing description of a only very limited number of therapeutic inhibitors in each claimed class.
For the foregoing reasons, it is maintained that a prima facie case of lack of written description has been established for methods of using the broadly claimed agents that inhibit and bind as claimed for the treatment of interferon-resistant multiple sclerosis.
	
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

                                                                                                                                                                                                        
Conferees:
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.